United States District Court
Northern District of California

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03423-LB Document 10 Filed 07/15/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

CHARLES E. WARD, et al.,
Case No. 19-cv-03423-LB

Plaintiffs,
Vv. CONSENT OR DECLINATION
TO MAGISTRATE JUDGE
UNITED AIRLINES, INC., JURISDICTION
Defendant.

 

 

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if
you are the party) or the party you represent (if you are an attorney in the case) choose(s) to

consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

J Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.
OR

( ) Decline Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be

wae: KiFK D, Hanson |
COUNSEL FOR PL tte Wad ot al

‘reassigned to a United States district judge.

 

DATE: 74S /(7

 

ignature

 
